Citation Nr: 0609218	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of the aid and attendance of another person or being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied 
entitlement to special monthly pension benefits.  

In May 2005, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home, bedridden, or 
substantially confined to his dwelling or immediate premises 
as a result of mental or physical incapacity.

2.  The impairment resulting from the veteran's physical and 
mental disabilities is not such that he requires the care or 
assistance of another person on a regular basis, or that he 
is unable to protect himself from the hazards or dangers 
incident to his daily environment.



CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound are not met. 38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in October 2003 satisfied the duty to notify 
provisions, and was prior to the initial adjudication of his 
claim in a December 2003 rating decision.  The veteran has 
been accorded VA examinations for disability evaluation 
purposes and there is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist.  
To the extent that VA has failed to fulfill any duty to 
notify or assist the veteran, the Board finds that error to 
be harmless.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for aid and attendance.  The evidence 
includes, but is not limited to: service medical records; the 
veteran's contentions, including testimony from a May 2005 
hearing; VA medical treatment records; and, VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claim for aid and attendance.  

The veteran essentially contends that as a result of multiple 
disabilities he is in need of the aid and attendance of 
another person.  In a May 2005 hearing the veteran testified 
that he required the assistance of another person to ambulate 
because of his foot drop.  He also related that he cannot 
leave his house alone.  The veteran is rated as permanently 
and totally disabled and has been awarded nonservice-
connected pension benefits.  The veteran's rated disabilities 
are:  right foot drop at 40 percent; bilateral pseudophakia 
and refractive error at 30 percent; post operative 
transurethral resection for benign prostatic hypertrophy at 
30 percent; anxiety disorder at 30 percent; arthritis of the 
right knee at 10 percent; arthritis of the left knee at 10 
percent; congestive heart failure with angina at 10 percent; 
hypertension at 10 percent; edentulous post gum surgery at a 
noncompensable rating; varicose veins at a noncompensable 
rating; and, umbilical ventral herniorrhaphy at a 
noncompensable rating.  The veteran's combined disability 
rating for pension purposes is 90 percent.  

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person. 38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" is  that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole. It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a).

A review of the evidence of record discloses the veteran is 
not blind, bedridden, or a patient in a nursing home.  For 
example, a VA visual examination performed in September 2003 
revealed that the veteran's corrected visual acuity was 20/30 
in the right eye and 20/25 in the left eye and there were no 
visual field deficits.  In addition, a September 2003 VA aid 
and attendance examination indicated that the veteran's 
refractive error was corrected with eyeglasses.  The aid and 
attendance examination also indicted that the veteran was 
not:  hospitalized, bedridden, or wheelchair ridden.  He was 
noted to have satisfactory balance and ambulation with the 
use of a cane and without the assistance of another person.  
This is confirmed by a May 2003 VA treatment record revealed 
that the veteran's musculoskeletal range of motion was intact 
with adequate muscle tone and no deformities.  No gross motor 
or sensory defects were noted.  

The Board also finds that the evidence shows that the veteran 
does not require assistance of another person to perform 
activities of daily living, such as feeding or dressing 
himself, keeping himself ordinarily clean and presentable or 
tending to the wants of nature, nor does he require care or 
assistance of the regular basis to protect him from the 
hazards or dangers incident to his daily environment.  The 
evidence of record reveals that the veteran lives with his 
wife.  While the veteran and his wife testified that he 
requires her assistance to ambulate and leave the house, the 
September 2003 VA aid and attendance examination indicated 
that the veteran could ambulate by himself with the use of a 
cane.  Moreover, he reported that on occasion he would clean 
the house, work in the garden, and go to the supermarket or 
church.  Physical examination disclosed degenerative joint 
disease of the upper extremities, with satisfactory function, 
sensation, coordination and normal range of motion.  A 
September 2003 VA psychiatric examination noted that the 
veteran had symptoms of anxiety including reported 
anxiousness and sleeping problems.  However, he was oriented 
with any inappropriate behavior or presence of psychotic 
symptoms.  There was no indication of mental incapacity which 
required care or assistance on a regular basis to protect the 
veteran from the hazards or dangers incident to his daily 
environment.  The examination report described the veteran as 
clean, adequately dressed and groomed and alert and oriented.  
There was no impairment of thought processes or communication 
and the veteran was described as being able to attend to his 
personal hygiene and perform other activities.  

The Board acknowledges that the testimony provided at the May 
2005 hearing states that the veteran needed the assistance 
from family members to accomplish activities of daily living; 
that the veteran was incapable of leaving his home alone. 
However, the objective clinical findings on the VA 
examination reports and outpatient treatment records do not 
support theses assertions.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the is against the veteran's claim 
for special monthly pension on account of being in need of 
the aid and attendance of another person.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claim for aid and attendance, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER


Special monthly pension on account of the need for aid and 
attendance of another person or by reason of being housebound 
is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


